Citation Nr: 1110209	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-03 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for vertigo and balance problems.  

3.  Entitlement to service connection for an ear infection.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a hip disorder.  

6.  Entitlement to service connection for a bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran served in the United States Air Force Reserves from July 1977 to October 1979, with a period of active duty training from September 1977 to December 1977, the New Jersey Army National Guard from October 1979 to April 1984, with multiple periods of active duty training during this time period; with the United States Army Reserve from October 1985 to October 1986 and again from September 1989 to April 1995; and then served in the New Jersey Army National Guard from April 1995 to January 1997.

The issues of service connection for an ear infection; a low back disorder; a hip disorder; and a bilateral knee disorder, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.  


FINDINGS OF FACT

1.  The Veteran has not been shown to have right ear hearing loss for VA compensation purposes.  

2.  The weight of the medical evidence fails to show a causal relationship between the Veteran's current complaints related to her vertigo/balance problems and military service.



CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in or aggravated by active service, to include active duty training, nor may right ear sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1101, 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Vertigo/balance problems were not incurred in or aggravated during the Veteran's period of active military service to include active duty training.  38 U.S.C.A. §§ 101, 1110, 5103A; 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active duty for training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  See 38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c).

Active military, naval, or air service also includes any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebral vascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Inactive duty training means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Right Ear Hearing Loss

Chronic diseases, such as organic disease of the nervous system (sensorineural hearing loss), will be presumed to have been incurred in service if it had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Available treatment records reveal that at the time of a July 1983 examination, testing revealed pure tone thresholds, in decibels, of 30, 25, 20, 15, and 15 for the right ear at 500, 1000, 2000, 3000, and 4000 Hertz.

At the time of a September 1989 examination, testing revealed pure tone thresholds, in decibels, of 0, 0, 0, 0, and 10 for the right ear at 500, 1000, 2000, 3000, and 4000 Hertz.

At the time of a March 1995 examination, testing revealed pure tone thresholds, in decibels, of 0, 0, 0, 10, and 0 for the right ear at 500, 1000, 2000, 3000, and 4000 Hertz.

In conjunction with her claim, the Veteran was afforded a VA examination in February 2007.  At the time of the examination, the Veteran complained of having difficulty hearing in adverse listening environments.  She reported that talking on the phone was difficult and that she needed to face people to better understand them.  

Audiological testing performed in conjunction with the examination revealed pure tone thresholds, in decibels, of 20, 25, 25, 25, and 30 for the right ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 96 percent for the right ear.  

Following a VA otological compensation examination performed later that month, a diagnosis of mild to moderate sensorineural haring loss was rendered.  

Treatment records associated with the claims folder subsequent to the February 2007 VA examinations make no reference to increased hearing loss.  

Service connection is not warranted for right ear hearing loss.  

The Board notes that inservice audiological examinations did not reveal any decibel level readings that would demonstrate hearing loss for VA purposes.  Moreover, at the time of the Veteran's February 2007 VA examination, audiological testing, including speech recognition testing, did not show a hearing loss as defined by VA regulations.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  The United States Court of Appeals for the Federal Circuit has held that for purposes of showing a current disability, there must be evidence of the disability at the time of the claim for VA compensation, as opposed to some time in the past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

There was no showing of a hearing loss disability in the right ear at any time.  As the Veteran has pointed out, she had a history of in-service noise exposure as the result of duties performed in service; however, absent a showing of current disability, service connection cannot be granted.  While the Veteran may be competent to report diminished hearing, she has not been shown to have the requisite training or credentials needed to ascertain whether the auditory thresholds set forth in 38 C.F.R. § 3.385 have been met.  The competent evidence, consisting of audiology examinations, is to the effect that the Veteran does not currently have hearing loss as defined in 38 C.F.R. § 3.385.  Because a current disability has not been demonstrated, the presumptions referable to chronic diseases could not serve to establish service connection.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Vertigo and Balance Problems

Treatment records associated with the claims folder reveal that the Veteran was seen with complaints of frequent vertigo in April 1990.  A diagnosis of Meniere's syndrome was rendered at that time.  At the time of a March 1995 examination, normal findings were noted for the ears.  On her March 1995 report of medical history, the Veteran checked the "no" box when asked if she had or had ever had ear, nose, or throat trouble, or dizziness or fainting spells.  

In conjunction with her claim, the Veteran was afforded a VA audiological examination in February 2007.  At that time, the Veteran reported a history of vertigo, with her first episode occurring while in the Army.  She noted that while doing morning PT she lost her balance and the whole squad fell on top of her.  She stated that Meclyzene was prescribed but that she had a reaction to it and did not take any further medication.  The Veteran indicated that her most recent episode of vertigo was approximately 1.5 weeks ago but she indicated that she had not been evaluated for this condition by a physician.  

At the time of a February 2007 VA ear examination, also performed in conjunction with her claim, the Veteran complained of occasional vertigo with no fullness in the ear which had been treated medically.  

Physical examination performed at that time revealed that the Veteran had a normal auricle, normal ear canal, and normal tympanic membrane, bilaterally.  The external, middle, and inner ear were normal.  There was no tenderness over the mastoid.  There was also no clinical evidence of active disease in the external, middle, or inner ear.  The examiner indicated that there was no clinical evidence to diagnose Meniere's disease.  

VA treatment records associated with the claims folder make no reference to complaints or treatment for vertigo or balance problems.  Moreover, at the time of a December 2008 outpatient visit for ear pain, the Veteran specifically denied any symptoms of vertigo.  

Service connection is not warranted for vertigo/balance problems.  While the Board notes that the Veteran was treated for vertigo on one occasion during service, there were no additional follow-ups reported.  On the issue of whether a chronic disability was shown in service, the Board places high probative value on the May 1995 examination, which showed a normal clinical evaluation of the Veteran's ears as well as the Veteran's May 1995 report of medical history, wherein, she noted that she was not having any ear or balance problems.  The Board assigns greater probative value to the showing of a "normal" ear examination on the May 1995 examination.

Finding that there was no chronic vertigo/balance problems in service, the Board will next consider whether the Veteran has shown continuity of symptomatology or a medical nexus between her in-service vertigo findings and current complaints.  While she has related that she experienced vertigo problems since service, the Board finds that the medical evidence does not support the Veteran's contentions.  First, post service medical evidence is absent for complaints of, treatment for, or diagnosis of vertigo/balance problems.  Moreover, the Veteran has been given the opportunity but has not provided or identified medical evidence which would show treatment for or complaints of vertigo/balance problems following service.  Furthermore, there were no findings of balance problems or vertigo at the time of the February 2007 VA examination and the Veteran denied having vertigo at the time of a December 2008 VA outpatient visit. 

Despite the Veteran's contentions to the contrary, the Board finds that this evidence does not, in fact, support her assertions that she had vertigo/balance problems since military service.  To that end, the Board places significant probative value on the absence of vertigo/balance problems following service and the absence of any treatment for vertigo/balance problems in records associated with the claims folder.  Of note, there is no other medical evidence associated with the claims file, nor has the Veteran indicated that any exists, reflecting complaints of, treatment for, or diagnosis of vertigo/balance problems.  Therefore, the Board finds that the medical evidence does not support her claim of continuity of symptomatology.

Furthermore, there have been no objective medical findings of vertigo/balance problems subsequent to service.  Moreover, the Veteran does not have the medical expertise to clinically establish that her current complaints resulted from her period of service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Despite her statements, the service medical records are negative for chronic vertigo/balance problems.  Further, post-service medical evidence is devoid of complaints related to vertigo/balance problems until the Veteran's request for service connection.  The mere contentions of the Veteran, no matter how well-meaning, without supporting medical evidence that would etiologically relate her current complaints with an event or incurrence while in service, are not of sufficient probative value to rebut lack of objective medical findings.  Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  In this case, there is no evidence that the Veteran is qualified to render a medical opinion.  Consequently, her statements, without some form of objective medical corroboration, are not deemed to be of significant probative value.

Given that there was no evidence of chronic vertigo/balance problems in service, no complaints related to the vertigo/balance problems in the years following service, and no objective medical findings of vertigo/balance problems on VA examinations or in VA treatment records, the Board is compelled to deny the Veteran's claim.  For all these reasons, the Veteran's claim for entitlement to service connection for a vertigo/balance problems is denied.

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in these matters.  The letter informed her of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in August 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA treatment records have been associated with the claims folder.  Next, specific VA examinations were performed with regard to the Veteran's claims of service connection for hearing loss and vertigo problems, with resultant testing providing the necessary information to properly rate the Veteran's claim in February 2007.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.

Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for vertigo/balance problems is denied.  



REMAND

With regard the claims of service connection for low back, hip, and bilateral knee disorders, the Board notes that the Veteran has reported on several occasions that she sustained these injuries while performing two weeks of ACDUTRA at Fort Drum in July 2002.  She noted that during PT she lost her balance and fell and that her unit commander fell on top of her injuring her back and hips.  She stated that the doctor who treated her said she lost her balance due to an inner ear infection.  The Veteran provided the exact date of the injuries, where the injuries occurred, and her service number.  

Based upon the information supplied by the Veteran, an additional attempt should be made to verify the Veteran's period of ACDUTRA and an additional attempt should be made to obtain any treatment records associated with the claimed injury.  

As it relates to the claim of service connection for an ear infection, the Board notes that the Veteran was treated for an ear infection while in service.  In conjunction with her claim for service connection for an ear infection, the Veteran was afforded a VA examination in February 2007.  At the time of the examination, the examiner noted that there was no clinical evidence of active disease in the external, middle, or inner ear.  As such, there was no diagnosis rendered with regard to any ear infection.  At the time of the February 2007 VA audiological evaluation, the Veteran reported experiencing drainage from her ear.  

Treatment records received subsequent the February 2007 VA examination reveal that the Veteran was diagnosed as having otitis externa in December 2008.  Based upon the inservice findings and the now diagnosed otitis externa in December 2008, the Veteran should be afforded an additional VA examination to determine the etiology of any current ear infection, and its relationship, if any to her period of service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, the Department of the Army, and any other appropriate sources to verify the Veteran's service, to particularly include personnel records verifying all of the Veteran's actual periods of ACDUTRA and INACDUTRA in the Army Reserves.  Specific emphasis should be placed upon obtaining verification of ACDUTRA in July 1992.

Request all available service treatment records for her service in the Reserves, as well as her entire personnel file.  Specific emphasis should be placed upon obtaining any medical records prepared in conjunction with injuries sustained during a claimed period of ACDUTRA in July 1992.

In requesting this information, VA should follow the current procedures prescribed in 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  The RO is reminded that it should continue efforts to procure the relevant records relating to the veteran's Army Reserve service until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  All records and/or responses received should be associated with the claims file.

2. If the basic training/ACDUTRA/INACDUTRA dates shown correlate with the onset of any of the claimed disabilities, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any of the currently claimed disabilities, including low back, hip, and knee disabilities and their relationship, if any, to the Veteran's known periods of basic training/AIT and/or ACDUTRA/INACDUTRA.  After reviewing the claims file and conducting an examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any of the claimed disabilities are the result of injury or disease incurred or aggravated by (a) disease or injury during active duty (basic training/AIT) or a period of active duty for training (ACDUTRA) during Army Reserve service; or (b) injury during a period of inactive duty training (INACDUTRA) during Army Reserve service.  In rendering the requested opinion, the appropriate examiner should specifically consider and discuss the Veteran's Reserve service personnel and treatment records.

Each examiner should set forth all examination findings, along with a complete rationale for any conclusion reached, in a printed (typewritten) report.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current ear infection/disorder.  The claims folder and a copy of this remand should be made available for review and the examiner should note such review in the report.  All indicated tests and studies are to be performed and all findings are to be reported in detail.  The examiner is requested to identify all ear infections/disorders.  If any ear infection/disorders are found, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current ear infection/disorder is related to the Veteran's period of service.  Detailed rationale is requested for each opinion that is rendered.  

4.  Advise the Veteran in writing that it is her responsibility to report for the VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any ordered examination, obtain documentation that shows that notice scheduling the examination was sent to her last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

5.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claim on appeal.  If any benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


